   Case: 1:18-cv-00645-MRB Doc #: 23 Filed: 07/27/21 Page: 1 of 6 PAGEID #: 334




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Benjamin M. Maraan, II, et al.,

              Plaintiffs,                                      Case No. 1:18cv645

       v.                                                      Judge Michael R. Barrett

The Office of the Ohio Disciplinary
Counsel for the Supreme Court
of the State of Ohio, et al.,

              Defendants.

                                   OPINION & ORDER

       This matter is before the Court upon the Motion to Dismiss filed by Defendants the

Ohio Office of Disciplinary Counsel, Disciplinary Counsel Scott Drexel, and Assistant

Disciplinary Counsel Donald Scheetz. (Doc. 6). Plaintiffs filed a Response in Opposition

(Doc. 11) and Defendants filed Reply (Doc. 14). Thereafter, Plaintiffs filed a Supplement

to the Record. (Doc. 17).

I. BACKGROUND

       On August 29, 2018, Defendant Ohio Office of Disciplinary Counsel sent a “Letter

of Inquiry” to Plaintiff Benjamin M. Maraan, II. (Doc. 1-1, PAGEID 107). The letter

explains that the Office of Disciplinary Counsel is investigating allegations of misconduct

which had come to its attention. (Id.) Plaintiffs Maraan, Charles H. Deters, and Eric C.

Deters bring constitutional claims pursuant to 42 U.S.C. § 1983 based upon Defendants’

investigation of Maraan. Plaintiffs claim violations of the Fourteenth Amendment based

upon Defendants’ disparate investigatory practices and retaliation.         Plaintiffs seek

injunctive relief in their Complaint, but failed to follow Local Rule 65.1, which requires a
   Case: 1:18-cv-00645-MRB Doc #: 23 Filed: 07/27/21 Page: 2 of 6 PAGEID #: 335




separate pleading requesting such relief. See S.D. Ohio Civ. R. 65.1(b) (“Motions for

temporary restraining orders or preliminary injunctions shall be made in pleadings

separate from the complaint and in accordance with this Rule.”). Defendants move to

dismiss Plaintiffs’ claims based upon failure to state a claim.

II. ANALYSIS

   A. Standard of Review

       In reviewing a motion to dismiss for failure to state a claim pursuant to Federal

Rule of Civil Procedure 12(b)(6), this Court must “construe the complaint in the light most

favorable to the plaintiff, accept its allegations as true and draw all reasonable inferences

in favor of the plaintiff.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th

Cir. 2008) (quoting Directv, Inc. v Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). Federal

Rule of Civil Procedure 8 provides that all pleadings must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Although particular detail is not generally necessary, the factual allegations “must

be enough to raise a right to relief above the speculative level” such that the claim “is

plausible on its face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

   B. Younger abstention doctrine

       Defendants maintain that this Court should abstain from reviewing Plaintiffs’



                                              2
   Case: 1:18-cv-00645-MRB Doc #: 23 Filed: 07/27/21 Page: 3 of 6 PAGEID #: 336




Fourteenth Amendment challenges to the underlying and ongoing disciplinary

proceedings pursuant to the Younger doctrine.

       As the Sixth Circuit has explained: “Younger abstention derives from a desire to

prevent federal courts from interfering with the functions of state criminal prosecutions

and to preserve equity and comity.” Doe v. Univ. of Kentucky, 860 F.3d 365, 368 (6th Cir.

2017) (citing Younger v. Harris, 401 U.S. 37, 44, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971)).

The Supreme Court has extended the doctrine to ongoing administrative proceedings

such as attorney disciplinary proceedings. Middlesex Cnty. Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 434-35, 102 S.Ct. 2515, 73 L.Ed.2d 116 (1982).

Therefore, this case falls into one of the three categories requiring abstention which were

identified in New Orleans Public Service, Inc. v. Council of New Orleans (“NOPSI”), 491

U.S. 350, 109 S.Ct. 2506, 105 L.Ed.2d 298 (1989).

       The Sixth Circuit has instructed that once a court determines that a case falls into

a NOPSI category in which Younger abstention may be proper, the court should then

analyze the case using the following three-factor test: If “(1) state proceedings are

currently pending; (2) the proceedings involve an important state interest; and (3) the

state proceedings will provide the federal plaintiff with an adequate opportunity to raise

his constitutional claims,” a court may abstain from hearing the federal claim. Aaron v.

O'Connor, 914 F.3d 1010, 1018 (6th Cir. 2019) (quoting Doe, 860 F.3d at 369).

       Plaintiffs argue that the first and third factors have not been met. As to the first

factor, Plaintiffs explain that a formal complaint has not been filed against Maraan, so the

state proceedings are not “currently pending.” Plaintiffs rely on the following language

from the Sixth Circuit: “But a finding of probable cause does not necessarily mean a formal



                                             3
   Case: 1:18-cv-00645-MRB Doc #: 23 Filed: 07/27/21 Page: 4 of 6 PAGEID #: 337




proceeding exists. In the absence of an ongoing enforcement action, Younger has no

role to play, leaving us with authority, indeed an obligation, to resolve the case.” Winter

v. Wolnitzek, 834 F.3d 681, 688 (6th Cir. 2016).

       However, in response to the Court’s Status Report Order, the parties explained

that Plaintiffs have declined to provide Disciplinary Counsel with an express waiver of

confidentiality which would permit Defendants to either confirm or deny the existence of

a grievance or investigation filed against Maraan. (Doc. 21, PAGEID 330). Absent any

information on the status of the proceedings from Plaintiffs, the Court must conclude that

the disciplinary proceedings are ongoing.

       As to the third factor, Plaintiffs also argue the state proceedings will not provide an

adequate opportunity to raise their constitutional claims because the proceedings will not

be fair and impartial. Plaintiffs bear the burden of showing ‘that the state procedural law

barred presentation of its claims.’” Id. (quoting Pennzoil Co. v. Texaco Inc., 481 U.S. 1,

14, 107 S.Ct. 1519, 95 L.Ed.2d 1 (1987)). Plaintiffs have not met that burden here. The

Court concludes that the state proceedings provide the plaintiffs an adequate opportunity

to raise their constitutional arguments, and therefore Younger abstention applies.

       Plaintiffs maintain that one of the exceptions to the Younger doctrine applies: bad

faith and harassment. See Doe v. Univ. of Kentucky, 860 F.3d at 371 (citing Fieger v.

Thomas, 74 F.3d 740, 750 (6th Cir. 1996)). However, on the current record, Plaintiffs

have not shown a pattern of bad faith prosecution and harassment. As this Court has

noted, cases where bad-faith prosecution of an individual may serve as a proper

exception to the Younger abstention doctrine “are exceedingly rare, particularly where a

plaintiff seeking to defeat an abstention argument has failed to avail himself first of state



                                              4
   Case: 1:18-cv-00645-MRB Doc #: 23 Filed: 07/27/21 Page: 5 of 6 PAGEID #: 338




appellate processes before seeking relief in federal court.” Kalniz v. Ohio State Dental

Bd., 699 F. Supp. 2d 966, 973 (S.D. Ohio 2010). This Court has cited two examples

where this exception was applicable: “a Texas city police investigation in which officers

repeatedly engaged in searches and seizures which they knew to be unlawful and beyond

the scope of statutory authority, and a Southern District of Ohio case in which the county

prosecutors had filed twelve separate actions against the federal plaintiffs in order to

harass the plaintiffs and drain them of all of their financial resources.” Id. at 973-74 (citing

Nobby Lobby, Inc. v. City of Dallas, 970 F.2d 82 (5th Cir.1992); Video Store, Inc. v.

Holcomb, 729 F.Supp. 579, 580 (S.D.Ohio 1990)).                As another example of this

harassment exception, the Sixth Circuit has cited a case discussed in Younger itself:

Dombrowski v. Pfister, 380 U.S. 479, 85 S.Ct. 1116, 14 L.Ed.2d 22 (1965). Doe v. Univ.

of Kentucky, 860 F.3d at 371. As the Sixth Circuit explained, Dombrowski involved

repeated threats by prosecutors which were designed to discourage individuals from

asserting their constitutional rights. Id. (citing Younger, 401 U.S. at 48). Those types of

repeated threats, or other similar actions, are not alleged here. Therefore, Younger

abstention is warranted in this case.

       While the Court finds that Younger abstention is proper, the Court also finds that

this matter should be stayed until the conclusion of the state disciplinary proceedings,

rather than be dismissed. See Kalniz, 699 F. Supp. 2d at 975 (explaining that where a

plaintiff is bringing constitutional civil rights claims in a federal court case in which Younger

abstention was proper, the stay protects against the possibility that the statute of

limitations could deprived the plaintiff of the opportunity to present the merits of her

damages claims); see also Meyers v. Franklin Cty. Court of Common Pleas, 23 F. App'x



                                               5
   Case: 1:18-cv-00645-MRB Doc #: 23 Filed: 07/27/21 Page: 6 of 6 PAGEID #: 339




201, 206 (6th Cir. 2001) (and cases cited therein).

III. CONCLUSION

      Based on the foregoing, the Motion to Dismiss filed by Defendants the Ohio Office

of Disciplinary Counsel, Disciplinary Counsel Scott Drexel, and Assistant Disciplinary

Counsel Donald Scheetz (Doc. 6) is GRANTED to the extent that Defendants seek a

stay of this matter under Younger v. Harris, 401 U.S. 37, 44, 91 S.Ct. 746, 27 L.Ed.2d

669 (1971). This matter is hereby STAYED until further order of the Court. The parties

are ORDERED to provide the Court with a status report within ten (10) days of the

conclusion of any disciplinary proceedings involving Plaintiff Benjamin M. Maraan, II.

      IT IS SO ORDERED.

                                                    /s/ Michael R. Barrett
                                                JUDGE MICHAEL R. BARRETT




                                            6
